Citation Nr: 0803710	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-38 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 2000 to March 
2002.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

In September 2007, to support her claim, the veteran 
testified at a hearing at the RO before a Veterans Law Judge 
(VLJ) of the Board - also referred to as a "travel Board" 
hearing.


FINDING OF FACT

According to the results of her February 2007 VA compensation 
examination, the veteran's PTSD is manifested by 
hyperarousal, frequent nightmares, anxiety, panic attacks 3-4 
times per week, hypervigilance, irritability, depression, 
avoidance behavior, a history of suicidal tendencies and 
self-mutilation, inappropriate behavior and significant 
social impairment.


CONCLUSION OF LAW

The criteria are met for a higher 50 percent rating, but no 
greater, for the PTSD.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO in December 2002, December 2003, and July 2004 
(1) informed the veteran about the information and evidence 
not of record that is necessary to substantiate her claim; 
(2) informed her about the information and evidence that VA 
would obtain and assist her in obtaining; (3) informed her 
about the information and evidence she was expected to 
provide; and (4) requested that she provide any evidence in 
her possession pertaining to her claim, or something to the 
effect that she should "give us everything you've got 
pertaining to your claim[]."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
sent a Dingess letter in March 2006 discussing the 
disability rating and downstream effective date element of 
the claim and then went back and readjudicated the claim in 
the July 2007 supplemental statement of the case (SSOC).  
This is important to point out because the Federal Circuit 
Court recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 07-7130 
(Fed. Cir. September 17, 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of the notice is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
her over the course of this appeal, and her responses, 
she clearly has actual knowledge of the evidence she is 
required to submit and needed to substantiate her claim; and 
(2) based on her contentions she is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claim under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and her representative.  
In addition, VA furnished the veteran compensation 
examinations to determine the severity of her PTSD - 
including rather recently in February 2007.  See, e.g., 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the 
Board finds that no further assistance is needed to meet the 
requirements of the VCAA or Court.

Higher Rating for PTSD

Historically, the RO granted service connection for PTSD in a 
February 2004 decision and assigned an initial 30 percent 
rating retroactively effective from March 9, 2002, the day 
after the veteran separated from service.  She indicated in 
an April 2004 statement (on VA Form 21-4138) that she wanted 
a higher rating.  The RO denied her claim in October 2004, 
and this appeal ensued.



Governing Laws and Regulations

VA determines ratings for service-connected disabilities by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where an 
increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, VA assigns the higher evaluation if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned. 
 38 C.F.R. § 4.7. After careful consideration of the 
evidence, VA resolves any reasonable doubt in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, VA must take into account 
the veteran's entire medical history and circumstances when 
determining the appropriate rating.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Regardless of whether the Boards considers the veteran's 
April 2004 statement (on VA Form 21-4138) as new claim for a 
higher rating for her PTSD - which as mentioned the RO 
denied in October 2004 or, instead, a timely 
notice of disagreement (NOD) with the RO's earlier February 
2004 decision granting service connection for this condition 
and assigning the initial 30 percent rating, the Board must 
consider whether her rating should be "staged."  
For all intents and purposes, there is no longer a 
distinction between claims for increased ratings for 
established service-connected disabilities versus claims for 
higher ratings for just recently service-connected 
disabilities because, as mentioned, in either situation the 
Board must determine whether there have been times since the 
effective date of the award when the disability may have been 
more severe than at others.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).



The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under this code, VA assigns a 30 
percent rating for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, and mild memory 
loss.

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation requires severe occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking and mood 
due to symptoms such as spatial disorientation, neglect of 
personal appearance and hygiene, difficulty adapting to 
stressful circumstances and an inability to establish and 
maintain effective relationships.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Analysis

Applying these criteria to the facts of this case, the Boards 
finds that the medical evidence supports a higher 50 percent 
rating, but no greater, for the veteran's PTSD.  The results 
of her most recent February 2007 VA examination confirm her 
PTSD should be rated at this higher level.

That February 2007 examination was specifically to determine 
the severity of the veteran's PTSD.  She reported symptoms of 
hyperarousal, frequent nightmares, anxiety, panic attacks 3-4 
times per week, hypervigilance, irritability, depression, 
avoidance behavior, and a history of suicidal tendencies and 
self-mutilation.  The examiner noted the veteran is able to 
maintain her activities of daily living, including personal 
hygiene.  Based on her history, however, the examiner found 
problems with alcohol abuse and inappropriate behavior.  In 
addition, the examiner indicated the veteran did not respond 
well to treatment, either medical management or 
psychotherapy.  During the mental status evaluation, her 
thought processes and communication were not impaired to a 
significant degree, but her social functioning was greatly 
impaired by her PTSD and obsessive compulsive behavior.  She 
was found competent for VA purposes and employable from a 
psychiatric standpoint.  The examiner diagnosed PTSD, 
chronic, moderate to severe with frequent panic attacks 
secondary to harassment in the military, obsessive compulsive 
disorder (unrelated to military service), alcohol abuse, as 
likely as not 50 percent secondary to PTSD, and depressive 
disorder, as likely as not 50 percent secondary to PTSD.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 56.

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994) (DSM-IV).  According to DSM-IV, a GAF of 51 to 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or 
co-workers).  A GAF score of 61 to 70, in comparison, is 
indicative of only some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household, but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
A GAF score of 71 to 80 is indicative of symptoms, which if 
present, are transient or expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in school work).

Since the award of service connection for PTSD, the veteran's 
GAF scores have ranged from the 56 mentioned to 68 - 
indicating mild to moderate symptoms.  The February 2007 VA 
examiner, however, described the veteran's PTSD as a bit more 
serious, indicating it is moderate to severe.  These 
descriptive terms are not defined in VA's Rating Schedule, 
except as mentioned in the DSM-IV.  And rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. §§ 4.2, 4.6.

During her September 2007 travel Board hearing, the veteran 
testified that she has had difficulty maintaining employment 
- going from one job to the next.  She recounted how she was 
recently fired from some of her jobs due to her PTSD symptoms 
such as her quick temper, irritability, and anxiety.  In 
addition, her PTSD medications adversely affected her work by 
making her "out of it."  From the time of her VA 
examination in August 2004 to her hearing in September 2007, 
the veteran had worked as a painter, at a kennel, as a 
waitress, as a clerk at Hollywood Video, at a saloon, as a 
server, and as an administrative representative for a beauty 
school.  Moreover, she stated that she has been ostracized by 
most of her friends and family.  She said that she has only 
one friend and talks to only one family member.

Although the February 2007 examiner indicated there had been 
no worsening of the veteran's PTSD since her last examination 
in August 2004, a comparison of their findings suggest at 
least a slight worsening sufficient to increase her rating 
from 30 to 50 percent.  Indeed, the August 2004 examination 
only found mild symptoms of PTSD whereas, as mentioned, the 
more recent February 2007 examination found moderate to 
severe PTSD symptoms.  In addition, the August 2004 examiner 
assigned a GAF score of 63 in contrast to the 56 assigned at 
the conclusion of the February 2007 examination.  Moreover, 
the February 2007 examination found significant social 
impairment and the veteran indicated during her September 
2007 hearing that she has difficulty maintaining employment 
(a steady job).



In short, the Board will resolve all reasonable doubt in the 
veteran's favor and assign a higher 50 percent rating for her 
PTSD.  Her moderate to severe impairment from this condition, 
as evidenced by her most recent GAF score, supports the 
increase to this higher level, but not beyond.  The effective 
date of this increase is the date of her most recent VA 
examination - February 7, 2007, when it was first factually 
ascertainable that an increase in disability had occurred.  
See 38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o)(2) 
(indicating the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later).  See also VAOPGCPREC 12-98 (Sept. 
23, 1998).

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), however, 
the Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase)."  So the veteran's rating is 
"staged" to the higher 50-percent level from February 7, 
2007 onwards.  See Fenderson and Hart, supra.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra- 
schedular basis.  However, the record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  There has been 
no showing by the veteran that her PTSD has resulted in 
marked interference with her employment (meaning above and 
beyond that contemplated by her current schedular rating - 
now 50 percent) or necessitated frequent periods of 
hospitalization.  Her higher 50 percent rating takes into 
account she has significant social and occupational 
impairment.  See 38 C.F.R. § 4.1 indicating that, generally, 
the degrees of disability specified in the Rating Schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  And the 
overwhelming majority of her treatment has been on an 
outpatient basis, not as an inpatient.  So there are no 
legitimate grounds for referring this case to the Director of 
VA's Compensation and Pension Service for extra-schedular 
consideration. See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher 50 percent rating is granted for the PTSD, effective 
February 7, 2007, subject to the laws and regulations 
governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


